Citation Nr: 1441659	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty from October 1956 to October 1976, including service in the Republic of Vietnam from February 1967 to February 1968 and from April 1970 to March 1971.  The Veteran died on August [redacted], 2006.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.

In her July 2008 VA Form 9, the appellant requested a hearing with the Board.  In a September 2011 statement, she withdrew her hearing request.

The Board remanded the case in June 2012 and April 2014 for additional due process considerations and development, which was completed.  The RO obtained the requested medical opinion and addendum.  

The case was returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). 

The Virtual VA claims file has been reviewed.  Other than the informal hearing presentation, documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issue on appeal.  

Additionally, the documents in the Veterans Benefits Management System are duplicative of those in the Virtual VA claims file and the paper claims file.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.

2.  At the time of death, the Veteran was service connected for coronary artery disease, erectile dysfunction, a chest scar, and prostate cancer, status-post radical retropubic prostatectomy.

3.  The Veteran died in August 2006 as the result of end-stage cancer.

4.  The Veteran is not shown to have manifested complaints or findings referable to  end stage cancer (cholangiocarcinoma) in service or for many years thereafter.   

5.  The fatal end stage cancer (cholangiocarcinoma) is not shown to be due to the Veteran' presumed exposure herbicide incident to his service in the Republic of Vietnam or another event or incident of his extensive period of active service, including asbestos exposure.  

6.  The end stage cancer (cholangiocarcinoma) is not shown to have been caused or aggravated by the service-connected prostate cancer or coronary artery disease.    

7.  The Veteran was shown to have severely disabling pulmonary fibrosis that as likely as not was due to his exposure to asbestos during his extensive period of active service.  

8.  The service-connected disabilities including prostate cancer residuals and coronary artery disease, along with the pulmonary fibrosis deemed to be due service incurred asbestos exposure are shown to have played a material or substantial role in accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by end stage cancer (cholangiocarcinoma) was not due to presumed herbicide exposure or other disease or injury that was incurred in or aggravated by his active service; nor may it be presumed to have been incurred therein; nor was it proximately due to or the result of the service-connected prostate cancer or coronary artery disease.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).

2.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by pulmonary fibrosis was due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).  

3. The service-connected disabilities now including pulmonary fibrosis contributed materially or substantially contribute in producing  or accelerating the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2006 and July 2012, to the appellant.  

These letters satisfied the requirements of Hupp by notifying the appellant of the Veteran's service-connected conditions, as well as the evidence and information to substantiate her claim for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letters also informed her of her and VA's respective duties for obtaining evidence. 

The AOJ decision that is the basis of this appeal was decided prior to the issuance of a full, appropriate VCAA notice.  

However, the appellant's claim was readjudicated in the October 2012 and June 2014 Supplemental Statements of the Case.  As such, any defect with respect to timing of the VCAA notice is not prejudicial.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  See Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, a medical opinion was obtained responsive to the claim of service connection of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  

The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met. 

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.



Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013). 

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49  (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010).  

As will be discussed, the evidence reflects that the Veteran was diagnosed with and treated for prostate cancer, one of the diseases presumed service connected in veterans exposed to Agent Orange.  He was therefore entitled to, and granted, service connection for prostate cancer on a presumptive basis due to his exposure to Agent Orange.  

However, the Veteran's terminal end-stage cancer was cholangiocarcinoma, and there is no presumptive basis for linking the onset of this form of cancer to his  presumed Agent Orange exposure or another event or incident of service.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a malignant tumor, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As end stage cancer (cholangiocarcinoma) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

For many asbestos-related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.  The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  

As an initial matter, the Board notes that the Veteran had service in the Republic of Vietnam.  As such, the combat provisions of 38 U.S.C.A. § 1154 are potentially applicable.  However, the appellant does not claim that the Veteran's end stage cancer was the result of combat with the enemy; she contends that his death is due to Agent Orange or asbestos exposure.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

At the time of his death, the Veteran had been granted service connection for coronary artery disease, erectile dysfunction, a chest scar, and prostate cancer, status-post radical retropubic prostatectomy.

The Veteran died in August 2006 and the death certificate identified that the primary, and only, cause of death as being end-stage cancer. 

There is no evidence of any cancer in service.  The Veteran's multiple service examination reports indicate that all systems were normal. 

The treatment records from various providers indicated that the Veteran was diagnosed with and treated for prostate cancer in 1994; according to an October 2001 report from UAB School of Medicine, his prostate cancer was "cured."

Additionally, the treatment records reflect that the Veteran had a 40 pack year history of smoking.  In February 2006, the Veteran was diagnosed with cholangiocarcinoma with mid bile duct soft tissue intensity; the biopsy of the mass in the pancreas was inconclusive, but surgical resection of the tumor was not possible due to the Veteran's interstitial pulmonary fibrosis.  

In a June 2006 statement, Dr. A indicated that he treated the Veteran for pulmonary fibrosis; Dr. A noted that the Veteran had a history of prolonged exposure to asbestos and Agent Orange, and that evaluation of the Veteran's lungs showed interstitial lung disease compatible with pulmonary fibrosis.  

Dr. A opined that it was possible that the Veteran's pulmonary problems were linked to the Veteran's asbestos while serving in the military.  Dr. A noted that the Veteran's past medical history of coronary artery disease, hypertension, elevated cholesterol, obstructive sleep apnea, prostate cancer and abdominal aorta aneurysm.  

Dr. A also noted that the Veteran was treated for jaundice and that an endoscopic retrograde cholangiopancreatography revealed biliary stricture compatible with a malignant process.  

A VA medical opinion was obtained in July 2012.  Following a review of the claims file, the VA examiner stated that the Veteran's death from end-stage cancer (cholangiocarcinoma) was less likely than not related to or caused by his service connected conditions, including Agent Orange exposure.  

The VA examiner noted that no other contributing causes were listed on the Veteran's death certificate; the sole cause of death was listed as end-stage cancer.  

The VA examiner also noted that the type of cancer in his treatment records was most likely cholangiocarcinoma, which was not an Agent Orange presumptive condition; the VA examiner stated that the Veteran's cancer was widespread, and that his prognosis was so dismal that treatment would not help, and comorbidities had no effect.  

The VA examiner also stated that the Veteran's cholangiocarcinoma was unrelated to asbestos exposure and heart disease.  The VA examiner further stated that the medical evidence did not show that the Veteran's service-connected conditions caused his decline of health; the Veteran's death was solely due to his end stage cancer.

In a May 2014 addendum, the VA examiner reiterated that the Veteran's death from end-stage cancer was less likely than not related to, or caused by, service connected conditions, including Agent Orange or asbestos exposure.  

The VA examiner also reiterated that the Veteran's cause of death was end-stage cancer, which medical records showed to be a mass in the pancreas consistent with either cholangiocarcinoma or pancreatic cancer; the VA examiner again pointed out that no contributing causes were listed on the death certificate.  

The VA examiner stated that no available medical literature, including research by the Institute of Medicine, associated pancreatic cancer or cholangiocarcinoma with Agent Orange or asbestos exposure.  

The VA examiner also pointed out that the etiology of the Veteran's lung disease, ascribed by Dr. A to asbestos exposure, was not the etiology of the Veteran's end stage cancer; the lung disease was not cancer, and his cancer was not caused by his lung disease.  

The VA examiner again stated that the Veteran's cancer had severely progressed by the time it was found, such that his life expectancy was, at best, 12 months, regardless of any comorbidities.

As noted, the evidence indicates that the Veteran's end-stage cancer (cholangiocarcinoma) was not manifested in service or within the one year presumptive period or for many years thereafter.  Likewise, the evidence establishes that the end-stage cancer was unrelated to the Veteran's treatment for prostate cancer; the Board points out that the Veteran's prostate cancer was "cured."

The post-service treatment records and the Veteran's death certificate did not establish that the end stage cancer that caused the Veteran's death was related to the Veteran's presumed in-service Agent Orange exposure or in any other way to his active duty service.  

Here, the Board has a clear medical opinion finding that the Veteran's end-stage cancer (cholangiocarcinoma) was unrelated to the Veteran's service, including his presumed Agent Orange exposure due to service in the Republic of Vietnam.  

However, the Board finds that there is positive evidence in the lay pleadings of the appellant, and that the statements from Dr. A and Dr. B to show that the Veteran's lung disease was as likely as not related to his history of asbestos exposure that began during service and that these assertions to have significant probative value.  

In resolving all reasonable doubt in the appellant's favor, a basis for the grant of service connection for pulmonary fibrosis had been presented prior to the Veteran's demise. 

To the extent that the pulmonary fibrosis now deemed to be service connected was shown to have precluded any surgical treatment for the end-stage cancer, the Board finds that the service-connected disability, including the prostate cancer residuals and coronary artery disease, were shown to have contributed materially or substantially in accelerating the Veteran's demise.  

Accordingly, on this record, service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


